DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention IV and Species C (claims 15-21) in the reply filed on 7/12/2020 is acknowledged. However, due to the similar nature of the housing and mounting of touch members among Species A-E, the restriction among Species A-E is withdrawn. However, the restriction requirement among inventions I-IV is maintained.
Currently, claims 1-33 are pending, but claims 2-13 and 22-33 are withdrawn from examination as related to non-elected subject matter, and claims 1 and 14-21 are examined as follows.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “touch detector” in claims 1 and 14. A touch detector maps to a circuit of Figs. 2, 23 and par. 104 of the specification as filed.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fasshauer in US 2009/0219039 (hereinafter Fasshauer).

Regarding claim 1, Fasshauer discloses a touch input sensing device (Fasshauer’s Figs. 2, 5, 9 and par. 4, 6, 66: sensor) configured to be added to an electronic device (intended use not limiting the touch input sensing device)(Fasshauer’s par. 66: household appliances, Fig. 10 and par. 71, 78: automotive electronic devices), the electronic device comprising a touch input unit (Fasshauer’s Figs. 2, 5, 9: sensor), 
the touch input unit (Fasshauer’s Figs. 2, 5, 9: sensor) comprising a first touch member (Fasshauer’s Figs. 2 and par. 4, 6, 8 49, 66: electrode) integrated with a housing (Fasshauer’s Fig. 10 and par. 72, 78: electrode integrated in functional part, e.g. frame), 
the touch input sensing device (Fasshauer’s Figs. 2, 5, 9 and par. 4, 6, 66: sensor) comprising: 
a resonant circuit (Fasshauer’s Figs. 2, 3, 5 and par. 48) configured to generate a resonance signal (Fasshauer’s Figs. 2, 3, 5 and par. 48-49, 51: generator signal) having a resonant frequency (Fasshauer’s par. 48-49, 52) that varies based on a touch of the touch input unit (Fasshauer’s par. 2, 4, 49, 69-70); 
a digital frequency counter (Fasshauer’s Fig. 5 and par. 60: see 6) configured to count a reference frequency signal (Fasshauer’s par. 60: counts clock signal) based on the resonance signal (Fasshauer’s Fig. 5 and par. 60), or count the resonance signal based on the reference frequency signal (limitation in the alternative), to generate a count value (Fasshauer’s par. 60); and 
a touch detector (112f: IC circuit)(Fasshauer’s Fig. 5 and par. 60: see 7 and 8, Fig. 9 and par. 68, 77: see µC) configured to detect whether the touch of the touch input unit has occurred (Fasshauer’s par. 49, 60-61, 66: approach state of the body, position of finger on touchpad) based on the count value generated by the digital frequency counter (Fasshauer’s Fig. 5 and par. 60-61), and generate a touch detection signal (Fasshauer’s Fig. 5 and par. 60-61: output indication signal) indicating whether the touch has occurred (Fasshauer’s par. 60-61, 66: approach of the body, position of finger on touchpad).

Regarding claim 14, Fasshauer discloses an electronic device (Fasshauer’s par. 66: household appliances, Fig. 10 and par. 71, 78: automotive electronic devices) comprising: 
a housing (Fasshauer’s par. 72: levers, bars, frames, body); 
a touch input unit (Fasshauer’s Figs. 2, 5, 9: sensor) comprising a first touch member (Fasshauer’s Figs. 2 and par. 4, 6, 8 49, 66: electrode) integrated with the housing (Fasshauer’s Fig. 10 and par. 72, 78: electrode integrated in functional part, e.g. frame); 
a resonant circuit (Fasshauer’s Figs. 2, 3, 5 and par. 48) configured to generate a resonance signal (Fasshauer’s Figs. 2, 3, 5 and par. 48-49, 51: generator signal) having a resonant frequency (Fasshauer’s par. 48-49, 52) that varies based on a touch of the touch input unit (Fasshauer’s par. 2, 4, 49, 69-70); 
a digital frequency counter (Fasshauer’s Fig. 5 and par. 60: see 6) configured to count a reference frequency signal (Fasshauer’s par. 60: counts clock signal) based on the resonance signal (Fasshauer’s Fig. 5 and par. 60), or count the resonance signal based on the reference frequency signal (limitation in the alternative), to generate a count value (Fasshauer’s par. 60); and 
a touch detector (112f: IC circuit)(Fasshauer’s Fig. 5 and par. 60: see 7 and 8, Fig. 9 and par. 68, 77: see µC) configured to detect whether the touch of the touch input unit has occurred (Fasshauer’s par. 49, 60-61, 66: approach state of the body, position of finger on touchpad) based on the count value generated by the digital frequency counter (Fasshauer’s Fig. 5 and par. 60-61), and output a touch detection signal (Fasshauer’s Fig. 5 and par. 60-61: output indication signal) indicating whether the touch has occurred (Fasshauer’s par. 60-61, 66: approach of the body, position of finger on touchpad).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fasshauer in view of Aso et al. in US 2021/0103351 (hereinafter Aso).

	Regarding claim 15, Fasshauer fails to disclose wherein the housing comprises a specific material, and the first touch member comprises the specific material. 
However, in the related field of endeavor of proximity sensors formed in a frame (Aso’s par. 17), Aso discloses an electronic device (Aso’s par. 1: display device) comprising a housing (Aso’s Figs. 9-10 and par. 17, 64: frame/chassis) and a touch input unit (Aso’s Figs. 9-10 and par. 64: proximity sensor 326 equivalent to sensor in Fasshauer’s Figs. 2, 5, 9) comprising a first touch member integrated with the housing (Aso’s Figs. 9-10 and par. 64: end portion 326E equivalent to the electrode of Fasshauer’s Figs. 2 and par. 4, 6, 8 49, 66),
 wherein the housing comprises a specific material (Aso’s Figs. 9-10 and par. 64: conductive resin integrally formed on synthetic resin by double molding technique), and the first touch member comprises the specific material (Aso’s par. 64: sensor formed of conductive resin).
Therefore, it would have been obvious to one of ordinary skill in the art to use Aso’s teaching of forming the conductive element inside the frame by double molding technique (Aso’s par. 64) in Fasshauer’s device, in order to obtain the benefit of eliminating the need for an assembling operation and reducing cost (Aso’s par. 64) in a display application (Aso’s Fig. 2 par. 21) and because Fasshauer already discloses gestural and touch applications (Fasshauer’s par. 66).

Regarding claim 16, Fasshauer in view of Aso disclose wherein the touch input unit (Aso’s Figs. 9-10 and par. 64: proximity sensor 326 equivalent to sensor in Fasshauer’s Figs. 2, 5, 9) further comprises a second touch member (Aso’s Figs. 9-10 and par. 64: the other end portion 326E equivalent to another electrode of Fasshauer’s Figs. 6, 8-9 and par. 66, 68) integrated with the housing (Aso’s par. 64) and disposed at a position different from a position of the first touch member (Aso’s Figs. 9-10 and Fasshauer’s Figs. 6, 8-9), and the second touch member comprises the specific material (Aso’s par. 64: sensor formed of conductive resin).

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fasshauer in view of Kim et al. in US 2020/0371659 (hereinafter Kim).

Regarding claim 17, Fasshauer fails to disclose wherein the touch input unit further comprises: a second touch member integrated with the housing and disposed at a position different from a position of the first touch member; and an insulating member disposed between the first touch member and the second touch member, between the first touch member and the housing, and between the second touch member and the housing.
However, in the related field of endeavor of capacitive sensors formed in a frame (Kim’s Fig. 9a and par. 134), Kim discloses:
an electronic device (Kim’s Fig. 3b) comprising a housing (Kim’s Fig. 3b, 9a and par. 135: frame 102 or cover 103) and a touch input unit (Kim’s Fig. 9a and par. 135: unit 400 equivalent to sensor in Fasshauer’s Figs. 2, 5, 9) comprising a first touch member integrated with the housing (Kim’s Fig. 9a and par. 135: see sensor 450 equivalent to the electrode of Fasshauer’s Figs. 2 and par. 4, 6, 8 49, 66);
wherein the touch input unit  (Kim’s Fig. 9a and par. 135: unit 400 equivalent to sensor in Fasshauer’s Figs. 2, 5, 9) further comprises: 
a second touch member (Kim’s Fig. 9a and par. 135: see sensor 460 equivalent to another electrode of Fasshauer’s Figs. 6, 8-9 and par. 66, 68) integrated with the housing (Kim’s Fig. 9a: 460 integrated with 102/103) and disposed at a position different from a position of the first touch member (Kim’s Fig. 9a: see 450 vs. 460); and 
an insulating member (Kim’s Fig. 9a and par. 135: see 470 and 471) disposed between the first touch member and the second touch member (Kim’s Fig. 9a), between the first touch member and the housing (Kim’s Fig. 9A: see 470 /471between 102/103 and 450), and between the second touch member and the housing (Kim’s Fig. 9A: see 470/471 between 102/103 and 460).
Therefore, it would have been obvious to one of ordinary skill in the art to use Kim’s teaching of mounting the sensors inside the frame and insulating from the cover in Fasshauer’s device, in order to obtain the benefit of detecting touch in a side surface of a display device application (Kim’s Fig. 3b and par. 21, 77) and because Fasshauer already discloses gestural and touch applications (Fasshauer’s par. 66).

Regarding claim 18, Fasshauer fails to disclose wherein the touch input unit further comprises: a second touch member integrated with the housing and disposed at a position different from a position of the first touch member, the first touch member comprises a first metal member, and a first insulating member covering a portion of the first metal member, the second touch member comprises a second metal member, and a second insulating member covering a portion of the second metal member, and the first metal member is electrically insulated from the second metal member by the first insulating member and the second insulating member.
However, in the related field of endeavor of capacitive sensors formed in a frame (Kim’s Fig. 9a and par. 134), Kim discloses:
an electronic device (Kim’s Fig. 3b) comprising a housing (Kim’s Fig. 3b, 9a and par. 135: frame 102 or cover 103) and a touch input unit (Kim’s Fig. 9a and par. 135: unit 400 equivalent to sensor in Fasshauer’s Figs. 2, 5, 9) comprising a first touch member integrated with the housing (Kim’s Fig. 9a and par. 135: see sensor 450 equivalent to the electrode of Fasshauer’s Figs. 2 and par. 4, 6, 8 49, 66);
wherein the touch input unit (Kim’s Fig. 9a and par. 135: unit 400 equivalent to sensor in Fasshauer’s Figs. 2, 5, 9) further comprises: 
a second touch member (Kim’s Fig. 9a and par. 135: see sensor 460 equivalent to another electrode of Fasshauer’s Figs. 6, 8-9 and par. 66, 68) integrated with the housing (Kim’s Fig. 9a: 460 integrated with 102/103) and disposed at a position different from a position of the first touch member (Kim’s Fig. 9a: see 450 vs. 460), 
the first touch member (Kim’s Fig. 9a and par. 135: see sensor 450 equivalent to the electrode of Fasshauer’s Figs. 2 and par. 4, 6, 8 49, 66) comprises a first metal member (Kim’s par. 173, 150, 193), and 
a first insulating member covering a portion of the first metal member (Kim’s Fig. 9a and par. 135: see 470/471 over 450), 
the second touch member (Kim’s Fig. 9a and par. 135: see sensor 460 equivalent to another electrode of Fasshauer’s Figs. 6, 8-9 and par. 66, 68) comprises a second metal member (Kim’s par. 173, 150, 193), and 
a second insulating member covering a portion of the second metal member (Kim’s Fig. 9a and par. 135: see 470/471 over 460), and 
the first metal member (Kim’s Fig. 9a: see 450) is electrically insulated from the second metal member (Kim’s Fig. 9a: see 460) by the first insulating member and the second insulating member (Kim’s Fig. 9a: see 470/471). 
Therefore, it would have been obvious to one of ordinary skill in the art to use Kim’s teaching of mounting the sensors inside the frame and insulating from the cover in Fasshauer’s device, in order to obtain the benefit of detecting touch in a side surface of a display device application (Kim’s Fig. 3b and par. 21, 77) and because Fasshauer already discloses gestural and touch applications (Fasshauer’s par. 66).

Regarding claim 19, Fasshauer fails to disclose wherein the touch input unit further comprises: a second touch member integrated with the housing and disposed at a position different from a position of the first touch member, the first touch member comprises a first insulating member, and the second touch member comprises a second insulating member separated from the first insulating member by the housing.
However, in the related field of endeavor of capacitive sensors formed in a frame (Kim’s Fig. 9a and par. 134), Kim discloses:
an electronic device (Kim’s Fig. 3b) comprising a housing (Kim’s Fig. 3b, 11a and par. 161: frame 102) and a touch input unit (Kim’s Fig. 11a and par. 161: unit 400 equivalent to sensor in Fasshauer’s Figs. 2, 5, 9) comprising a first touch member integrated with the housing (Kim’s Fig. 11a and par. 161: see sensor 450 at bottom of stem of t-shaped 102, sensor 450 equivalent to the electrode of Fasshauer’s Figs. 2 and par. 4, 6, 8 49, 66);
 wherein the touch input unit (Kim’s Fig. 11a and par. 161: unit 400 equivalent to sensor in Fasshauer’s Figs. 2, 5, 9) further comprises: 
a second touch member (Kim’s Fig. 11a and par. 161: see sensor 450/460 at top of stem of t-shaped 102, sensor 450/460 equivalent to the electrode of Fasshauer’s Figs. 2 and par. 4, 6, 8 49, 66) integrated with the housing (Kim’s Fig. 11a) and disposed at a position different from a position of the first touch member (Kim’s Fig. 11a, top side vs. bottom side of stem of t-shaped 102), 
the first touch member (Kim’s Fig. 11a: 450 at bottom of stem of t-shaped 102) comprises a first insulating member (Kim’s Fig. 11a and par. 161: see 471 at bottom of stem of t-shaped 102), and 
the second touch member (Kim’s Fig. 11a: 450/460 at top of stem of t-shaped 102) comprises a second insulating member (Kim’s Fig. 11a and par. 161: see 471 at top of stem of t-shaped 102) separated from the first insulating member by the housing (Kim’s Fig. 11a and par. 161: see stem of t-shaped 102 separating top and bottom sensors 450/460).
Therefore, it would have been obvious to one of ordinary skill in the art to use Kim’s teaching of mounting the sensors inside the frame and insulating from the cover in Fasshauer’s device, in order to obtain the benefit of detecting touch in a side surface of a display device application (Kim’s Fig. 3b and par. 21, 77) and because Fasshauer already discloses gestural and touch applications (Fasshauer’s par. 66).

Regarding claim 20, Fasshauer in view of Kim disclose wherein the first touch member (Kim’s Fig. 11a: 450 at bottom of stem of t-shaped 102) further comprises a first metal member (Kim’s par. 173, 150, 193) integrated with the housing (Kim’s Fig. 11a and par. 161: 450 integral with frame 102) and covering a portion of the first insulating member (Kim’s Fig. 11a: see 450 covering 471).

Regarding claim 21, Fasshauer fails to disclose wherein the housing comprises a material, the first touch member further comprises a first insulating member, and a first metal member integrated with the housing and covering the first insulating member, where the first insulating member comprises a material different from the material of the housing, and the touch input unit further comprises: a second touch member comprising a second insulating member, and a second metal member integrated with the housing and covering the second insulating member, where the second insulating member comprises a material different from the material of the housing; and an isolation member electrically isolating the first touch member and the second touch member from each other.
However, in the related field of endeavor of capacitive sensors formed in a frame (Kim’s Fig. 9a and par. 134), Kim discloses:
an electronic device (Kim’s Fig. 3b) comprising a housing (Kim’s Fig. 3b, 9a and par. 135: frame 102 or cover 103) and a touch input unit (Kim’s Fig. 9a and par. 135: unit 400 equivalent to sensor in Fasshauer’s Figs. 2, 5, 9) comprising a first touch member integrated with the housing (Kim’s Fig. 9a and par. 135: see sensor 450 equivalent to the electrode of Fasshauer’s Figs. 2 and par. 4, 6, 8 49, 66);
wherein the housing (Kim’s Fig. 9a: see 102/103) comprises a material (Kim’s par. 97: metal), 
the first touch member (Kim’s Fig. 9a and par. 135: see sensor 450 equivalent to the electrode of Fasshauer’s Figs. 2 and par. 4, 6, 8 49, 66) further comprises a first insulating member (Kim’s Fig. 9a and par. 135: see 471), and 
a first metal member (Kim’s par. 173, 150, 193) integrated with the housing (Kim’s Fig. 9a: see 450 integrated with housing 102/103) and covering the first insulating member (Kim’s Fig. 9a: 450 over 471), 
where the first insulating member (Kim’s Fig. 9a: see 471) comprises a material (Kim’s par. 150: 471: insulating polyimides) different from the material of the housing (Kim’s par. 97: metal), and 
the touch input unit (Kim’s Fig. 9a and par. 135: unit 400 equivalent to sensor in Fasshauer’s Figs. 2, 5, 9) further comprises:
a second touch member (Kim’s Fig. 9a and par. 135: see sensor 460 equivalent to another electrode of Fasshauer’s Figs. 6, 8-9 and par. 66, 68) comprising a second insulating member (Kim’s Fig. 9a and par. 135: see 471), and 
a second metal member (Kim’s par. 173, 150, 193) integrated with the housing (Kim’s Fig. 9a: see 460 integrated with housing 102/103) and covering the second insulating member (Kim’s Fig. 9a: 460 over 471), 
where the second insulating member (Kim’s Fig. 9a: see 471) comprises a material (Kim’s par. 150: 471: insulating polyimides) different from the material of the housing (Kim’s par. 97: metal); and 
an isolation member (Kim’s Fig. 9a and par. 135: see 470/471) electrically isolating the first touch member and the second touch member from each other (Kim’s Fig. 9a and par. 135).
Therefore, it would have been obvious to one of ordinary skill in the art to use Kim’s teaching of mounting the sensors inside the frame and insulating from the cover in Fasshauer’s device, in order to obtain the benefit of detecting touch in a side surface of a display device application (Kim’s Fig. 3b and par. 21, 77) and because Fasshauer already discloses gestural and touch applications (Fasshauer’s par. 66).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621